Orders, Supreme Court, Bronx County (Anita Florio, J.), entered on or about July 12, 1989 and on December 12, 1989, respectively, which, inter alia, denied defendant Ortho’s motion and defendant Weiner’s cross motion pursuant to CPLR 510 (3) for an order transferring venue in this action from Bronx County to New York County, and which denied renewal and reargument of the motion and cross motion, unanimously affirmed, without costs and without disbursements.
Although the causes of action, sounding in products liability based on the use of birth control pills manufactured by defendant Ortho and prescribed by defendant Weiner, arose in New York County, venue was properly laid in Bronx County based upon defendant Weiner’s residence (Coles v LaGuardia Med. Group, 161 AD2d 166). Defendants failed to sustain their burden of establishing that a change of venue was warranted for the convenience of material witnesses by submitting "a statement which specifies the witnesses affected, the nature of their testimony and the inconvenience which they would sustain if required to testify in the county of original venue * * *. The moving papers are devoid of the requisite statement, and defendants have therefore failed to sustain their burden of establishing inconvenience to a material witness” (supra, at 167).
Concur — Murphy, P. J., Kupferman, Rosenberger, Kassal and Ellerin, JJ.